DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12 November 2019 were filed before the mailing date of the first action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are hereby considered.

Specification
The disclosure is objected to because of the following informalities:  
In the Abstract, line 2, “are provided” should be deleted (note: the language of the Abstract should be clear and concise and should not repeat information given in the title and should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc - see MPEP 608.01(b)).
Appropriate correction is required.
Claim Objections
Claims 6-11 and 14 are objected to because of the following informalities:   
	In claim 6, line 2, --%-- should be added after “75”.
In claim 7, line 4, “the” should be changed to --each-- (to improve the formality of the claim).
In claim 9, line 2, “portions” should be changed to --portion-- (to improve the grammar of the claim).
In claim 10, line 2, --%-- should be added after “75”.
In claim 14, line 3, --%-- should be added after “75”.
Claims 8 and 11 are objected to due to dependency.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, and 14 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 3, 4, 7, 1, 6, 8, 10, 11, 12, 12, 13, 15, and 12 respectively, of Reynolds et al. (US 9,784,285 - hereafter referred to as Reynolds).
In reference to claim 1
Although claim 1 of the instant application is not identical to Reynolds claim 1, they are not patentably distinct from one another. The application claim 1 is broader in at least one aspect.
Regarding the broadening aspect of the application claim 1, the following comparison between Reynolds claim 1 and the application claim 1 underlines (see underlined features in the Reynolds claim 1) what elements have been excluded in the presentation of application claim 1.  
Application claim 1 
Reynolds claim 1
A variable stator vane comprising:

an airfoil disposed between spaced apart inner and outer buttons centered about a rotational axis, the inner and outer buttons each having a button forward edge portion and the airfoil including leading and trailing edges, pressure and suction sides, and a root and a tip; and

wherein:

the leading edge, at least a portion of which extends forward of the buttons, includes a local aft sweep at the tip, thereby forming a locally swept tip of the leading edge thereat; and

the button forward edge portion of the outer button is substantially vertically aligned with the locally swept tip of the leading edge.
A variable stator vane comprising: 

an airfoil disposed between spaced apart inner and outer buttons centered about a rotational axis, the inner and outer buttons each having a button forward edge portion and the airfoil including leading and trailing edges, pressure and suction sides, and a root and a tip;  and 

wherein: 

the leading edge, at least a portion of which extends forward of the buttons, includes a local forward sweep at the root and a local aft sweep at the tip, thereby forming a locally swept root and tip of the leading edge;  

the button forward edge portion of the outer button is substantially vertically aligned with the locally swept leading edge tip thereat; and 

the button forward edge portion of the inner button is substantially vertically aligned with the locally swept leading edge root thereat.






In reference to claims 2, 3, 4, and 6
	A comparison of the Reynolds claims 3, 4, 7, and 6 to the instant application claims, respectively, clearly indicates correspondence (i.e., using, at the least, an In re Goodman analysis as presented above with respect to claim 1).

In reference to claim 5
Reynolds claim 1 addresses:
The variable stator vane of Claim 1, wherein the button forward edge portion of the inner button is spaced (i.e., radially spaced - “inner button” occupies a radially inner location compared to “leading edge”) apart from the leading edge at the root.

In reference to claim 7
Although claim 7 of the instant application is not identical to Reynolds claim 8, they are not patentably distinct from one another. The application claim 7 is broader in at least one aspect.
Regarding the broadening aspect of the application claim 7, the following comparison between Reynolds claim 8 and the application claim 7 underlines (see underlined features in the Reynolds claim 8) what elements have been excluded in the presentation of application claim 7.  
Application claim 7
Reynolds claim 8
A variable stator vane assembly comprising:

an inner and an outer button spaced apart 

at least one annular row of variable stator vanes, each variable stator vane in the at least one annular row comprising:

an airfoil disposed between the spaced apart inner and outer buttons, the airfoil including leading and trailing edges, pressure and suction sides, and a root and a tip; and

wherein the leading edge of the airfoil, at least a portion of which extends forward of the buttons, includes a local aft sweep at the tip, thereby forming a locally swept tip of the leading edge, and the button forward edge portion of the outer button is substantially vertically aligned with the locally swept tip of the leading edge.


an inner and an outer button spaced apart 
button radius, the edge comprising a button forward edge portion and a button 
aft edge portion;  

at least one annular row of variable stator vanes, each variable stator vane in the at least one annular row comprising: 

an airfoil disposed between the spaced apart inner and outer buttons, the airfoil including leading and trailing edges, pressure and suction sides, and a root and a tip; and 

wherein the leading edge, at least a portion of which extends forward of the buttons, of the airfoil includes a local forward sweep at the 
root and a local aft sweep at the tip, thereby forming a locally swept root and tip of the leading edge, the button forward edge portion of the outer button is substantially vertically aligned with the locally swept leading edge tip 
thereat, and the button forward edge portion of the inner button is substantially vertically aligned with the locally swept leading edge root thereat.


Thus, it is apparent, for the broadening aspect, that Reynolds claim 8 includes features that are not in application claim 7. Following the rationale in In re Goodman, cited above, where applicant has a patent containing a claim for a specific or narrow invention, applicant may not then obtain a patent for a second invention with a claim for a generic or broader invention without first submitting an appropriate terminal disclaimer. Since application claim 7 is anticipated by Reynolds claim 8, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 7 is obvious over Reynolds claim 8 with respect to the broadening aspect.

In reference to claims 8, 10, and 11
	A comparison of the Reynolds claims 10, 12, and 12 to the instant application claims, respectively, clearly indicates correspondence (i.e., using, at the least, an In re Goodman analysis as presented above with respect to claim 1).

In reference to claim 9 (via claim 8)
Reynolds claim 11 addresses, in an In Re Goodman analysis:
The variable stator vane assembly of Claim 7, wherein, for each variable stator vane in the at least one annular row, the leading edge of the airfoil includes the local aft sweep at the tip of the airfoil in a shroud region of the compressor (note: “in a shroud region of the compressor” is not regarded as providing a structural limitation since it merely places the claimed invention characterized as “A variable stator vane assembly” relative to “a shroud region of the compressor”, which is outside the scope of the claimed invention). (claim 8)
The variable stator vane assembly of Claim 8, wherein, for each variable stator vane in the at least one annular row, the button forward edge portions of the outer button substantially covers the leading edge of the airfoil at the tip (see Reynolds claim 11). (claim 9)

In reference to claim 12
Although claim 12 of the instant application is not identical to Reynolds claim 13, they are not patentably distinct from one another. The application claim 12 is broader in at least one aspect.
Regarding the broadening aspect of the application claim 12, the following comparison between Reynolds claim 13 and the application claim 12 underlines (see underlined features in the Reynolds claim 13) what elements have been excluded in the presentation of application claim 12.
Application claim 12
Reynolds claim 13
A method for minimizing endwall leakage in a variable stator vane assembly, the method comprising:

providing a variable stator vane for the variable stator vane assembly having spaced
apart inner and outer buttons centered about a rotational axis, the variable stator vane comprising an airfoil including leading and trailing edges, pressure and suction sides, and a root and a tip, the leading edge, at least a portion thereof which extends forward of the buttons, including a local aft sweep at the 



disposing the variable stator vane between the spaced apart inner and outer buttons, the inner and outer buttons each having a button forward edge portion, the variable stator vane being disposed such that the button forward edge portion of the outer button is substantially vertically aligned with the locally swept leading edge at the tip.


providing a variable stator vane for the  variable stator vane assembly having spaced apart inner and outer buttons centered about a rotational axis, the variable stator vane comprising an airfoil including leading and trailing edges, pressure and suction sides, and a root and a tip, the leading edge, at least a portion of which extends forward of the buttons, including a local forward sweep at the root with a sweep offset of -15° or less and a local aft sweep at the tip with the sweep offset of 15° or greater, thereby forming a locally swept root and tip of the leading edge to minimize leading edge endwall gaps at the root and the tip;  and 

disposing the variable stator vane between the spaced apart inner and outer buttons, the inner and outer buttons each having a button forward edge portion, the variable stator vane being disposed such that the button forward edge portion of the outer button is substantially vertically aligned with the 
locally swept leading edge of the airfoil at the tip and the button forward edge portion of the inner button is substantially vertically aligned with the locally swept leading edge at the root.


Thus, it is apparent, for the broadening aspect, that Reynolds claim 13 includes features that are not in application claim 12. Following the rationale in In re Goodman, cited above, where applicant has a patent containing a claim for a specific or narrow invention, applicant may not then obtain a patent for a second invention with a claim for a generic or broader invention without first submitting an appropriate terminal disclaimer. Since application claim 12 is anticipated by Reynolds claim 13, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 12 is obvious over Reynolds claim 13 with respect to the broadening aspect.

In reference to claim 13
	A comparison of Reynolds claim 15 to the application claim 13 shows clear correspondence.

In reference to claim 14
Although claim 14 of the instant application is not identical to Reynolds claim 12, they are not patentably distinct from one another. The application claim 14 is broader in at least one aspect.
Regarding the broadening aspect of the application claim 14, the following comparison 
Application claim 14 (via claim 12)
Reynolds claim 12 (via claim 8)
12. A method for minimizing endwall leakage in a variable stator vane assembly, the method comprising:

providing a variable stator vane for the variable stator vane assembly having spaced
apart inner and outer buttons centered about a rotational axis, the variable stator vane comprising an airfoil including leading and trailing edges, pressure and suction sides, and a root and a tip, the leading edge, at least a portion thereof which extends forward of the buttons, including a local aft sweep at the tip with a sweep offset of 15° or greater (see Reynolds claim 12), thereby forming a locally swept tip of the leading edge to minimize leading edge endwall gaps at the tip; and



disposing the variable stator vane between the spaced apart inner and outer buttons, the inner and outer buttons each having a button forward edge portion, the variable stator vane being disposed such that the button forward edge portion of the outer button is substantially vertically aligned with the locally swept leading edge at the tip.





14. The method of Claim 12, wherein providing the variable stator vane for the variable stator vane assembly further comprises providing the local aft sweep at the tip from 75 up to 100% of the blade span to minimize the leading edge endwall gaps at the tip.
8. A variable stator vane assembly comprising: 


an inner and an outer button spaced apart and centered about a rotational axis, each of the inner and outer buttons having an edge circumscribed about the rotational axis at a 
button radius, the edge comprising a button forward edge portion and a button 
aft edge portion;  at least one annular row of variable stator vanes, each variable stator vane in the at least one annular row comprising: an airfoil disposed between the spaced apart inner and outer buttons, the airfoil including leading and trailing edges, pressure and suction sides, and a root and a tip; and 


wherein the leading edge, at least a portion of which extends forward of the buttons, of the airfoil includes a local forward sweep at the 
root and a local aft sweep at the tip, thereby forming a locally swept root and tip of the leading edge, the button forward edge portion of the outer button is substantially vertically aligned with the locally swept leading edge tip 
thereat, and the button forward edge portion of the inner button is substantially vertically aligned with the locally swept leading edge root thereat.

12. The variable stator vane assembly of claim 8, wherein, for each variable stator vane in the at least one annular row, the local forward sweep at the root extends from 0 up to 25% of the blade span and the local aft sweep at the tip extends from about 75% up to 100% of the blade span wherein a sweep offset of the local forward sweep is -15° or less and the sweep offset of the local aft sweep is 15° or greater to minimize leading edge endwall gaps at the root and the tip. 



Thus, it is apparent, for the broadening aspect, that Reynolds claim 12 includes features that are not in application claim 14. Following the rationale in In re Goodman, cited above, where applicant has a patent containing a claim for a specific or narrow invention, applicant may not then obtain a patent for a second invention with a claim for a generic or broader invention without first submitting an appropriate terminal disclaimer. Since application claim 14 is anticipated by Reynolds claim 12, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 14 is obvious over Reynolds claim 12 with respect to the broadening aspect.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 6, 8-10, 13, and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 2, there is no antecedent basis for the limitation recited as “the compressor”, thereby rendering indefinite the metes and bounds of the invention.

claim 6, there is no antecedent basis for the limitation recited as “the blade span” (note: the invention is directed towards “vane”, not “blade”), thereby rendering indefinite the metes and bounds of the invention.

In claim 8, there is no antecedent basis for the limitation recited as “the compressor”, thereby rendering indefinite the metes and bounds of the invention. Due to dependency, this rejection also applies to claim 9.

In claim 10, there is no antecedent basis for the limitation recited as “the blade span” (note: the invention is directed towards “vane”, not “blade”), thereby rendering indefinite the metes and bounds of the invention.

In claim 13, there is no antecedent basis for the limitation recited as “the compressor”, thereby rendering indefinite the metes and bounds of the invention. 

In claim 14, there is no antecedent basis for the limitation recited as “the blade span” (note: the invention is directed towards “vane”, not “blade”), thereby rendering indefinite the metes and bounds of the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lejars et al. (US 2005/0175445 - hereafter referred to as Lejars; see IDS submission) in view of Agram et al. (US 6,129,512 - hereafter referred to as Agram; see IDS submission), and wherein Rice et al. (US 6,283,705 - hereafter referred to as Rice; see IDS submission) is cited on an evidentiary basis.

In reference to claim 1
Lejars discloses:
A variable stator vane comprising:
an airfoil (2 - Figure 1) and an outer button (see annotated Figure 1 below) centered about a rotational axis (i.e., the axis of the compressor 1), the outer button having a button forward edge portion and the airfoil including leading and trailing edges (see Figure 1), pressure and suction sides (inherent, but not labeled), and a root (i.e., a radially inner end) and a tip (i.e., a radially outer end); and
wherein:
the leading edge, at least a portion of which extends forward of the buttons, includes a local aft sweep (see annotated Figure 1 below) at the tip, thereby forming a locally swept tip of the leading edge thereat; and
the button forward edge portion of the outer button is substantially vertically aligned (see the dotted-line in annotated Figure 1 below) with the locally swept tip of the leading edge.

    PNG
    media_image1.png
    330
    387
    media_image1.png
    Greyscale


Lejars does not disclose:
	the airfoil is between the outer button and an inner button;
	the inner button having a button forward edge portion.

Agram discloses:
a variable stator vane (2) comprising an airfoil (30) disposed between spaced apart inner and outer buttons (28,29; 9) and a having a leading edge that is forward of the buttons.

Rice teaches that it is known to embody the radially inner end of a variable stator vane in either a fixed configuration (as in Figures 7A, 8A, and 9) or a free configuration (as in Figure 11).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the variable vane of Lejars to configure the inner end of the vane in a fixed configuration and, thus, include an inner button, as disclosed by Agram, for the purpose of providing increased support of the vane (i.e., by precluding bending/deflection that would otherwise occur from the inner end being a free configuration), and to make the leading edge of the airfoil extend forward of the inner and outer buttons, as further disclosed by Agram, as a means for configuring the airfoil to have a desired chord length in order to achieve a desired degree of flow control.


	the airfoil is between the outer button (Lejars) and an inner button (Agram - 28,29);
the inner button having a button forward edge portion (i.e., the leading edge of the “inner button”).

In reference to claim 2 (as far as it is clear and definite)
Lejars in view of Agram addresses:
The variable stator vane of Claim 1, wherein the leading edge of the airfoil (Lejars - 2) includes the local aft sweep at the tip of the airfoil in a shroud region (9 - Lejars Figure 1) of the compressor (see Lejars par. [0001]).

In reference to claim 3
Lejars in view of Agram addresses:
The variable stator vane of Claim 1, wherein the button forward edge portion of the outer button (Lejars) substantially covers (i.e., in a radial sense - see Lejars Figure 1) the leading edge of the airfoil (Lejars - 2) at the tip.

In reference to claim 5
Lejars in view of Agram addresses:
The variable stator vane of Claim 1, wherein the button forward edge portion of the inner button (Agram - 28,29) is spaced apart (i.e., radially spaced, at the least - see Agram Figure 1 and note that the modification over Lejars would necessarily result in such radial spacing) from the leading edge at the root.

In reference to claim 7
Lejars in view of Agram, as combined in the rejection of claim 1, addresses:
A variable stator vane assembly comprising:
an inner (Agram - 28,29) and an outer button (see annotated Lejars Figure 1 above) spaced apart and centered about a rotational axis (i.e., the axis of Lejars compressor 1), each of the inner and outer buttons having an edge circumscribed about the rotational axis at a button radius (note: in order to maintain the variability / pivotability of Lejars vane 2, it is inherent for both the “inner and outer buttons” of the proposed combination to have an outer edge that circumscribes the rotational axis of the vane), the edge comprising a button forward edge portion and a button aft edge portion;
at least one annular row of variable stator vanes (see Lejars par. [0020]), each variable stator vane in the at least one annular row comprising:
an airfoil (Lejars - 2) disposed between the spaced apart inner and outer buttons, the airfoil including leading and trailing edges (see Lejars Figure 1), pressure and suction sides (inherent to Lejars airfoil 2, but not labeled), and a root (i.e., a radially inner end of Lejars airfoil 2) and a tip (i.e., a radially outer end of Lejars airfoil 2); and
wherein the leading edge of the airfoil, at least a portion of which extends forward (as in Agram - see the rejection of claim 1) of the buttons, includes a local aft sweep (see annotated Lejars Figure 1 above) at the tip, thereby forming a locally swept tip of the leading edge, and the button forward edge portion of the outer button is substantially vertically aligned (see the dotted-line in annotated Lejars Figure 1 above) with the locally swept tip of the leading edge.

In reference to claim 8 (as far as it is clear and definite)
Lejars in view of Agram addresses:
The variable stator vane assembly of Claim 7, wherein, for each variable stator vane in the at least one annular row, the leading edge of the airfoil (Lejars - 2) includes the local aft sweep at the tip of the airfoil in a shroud region (9 - Lejars Figure 1) of the compressor (see Lejars par. [0001]).

In reference to claim 9
Lejars in view of Agram addresses:
The variable stator vane assembly of Claim 8, wherein, for each variable stator vane in the at least one annular row, the button forward edge portions of the outer button (Lejars) substantially covers (i.e., in a radial sense) the leading edge of the airfoil (Lejars - 2) at the tip.

Claims 4, 6, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lejars in view of Agram and Lord (US 6,554,564).

In reference to claims 4 and 11
Lejars in view of Agram addresses:
The variable stator vane of claim 1. (claim 4)
	The variable stator vane assembly of claim 7. (claim 11)

Lejars in view of Agram does not address:
a sweep offset of the local aft sweep is 15° or greater. (claim 4)
for each variable stator vane in the at least one annular row, a sweep offset of the local aft sweep is 15° or greater. (claim 11)

Lord discloses:
a gas turbine engine vane comprising a tip having an aft swept leading edge with a sweep offset (see angle B in Figures 8a and 8d) of 10 degrees to 60 degrees, wherein the specific angle value is selected based on a compromise between various parameters including noise reduction (see col.4:ll.38-51).

Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art (see MPEP 2144.05).


In reference to claims 6 and 10 (as far as they are clear and definite)
Lejars in view of Agram addresses:
The variable stator vane of claim 1. (claim 6)
	The variable stator vane assembly of claim 7. (claim 10)

Lejars in view of Agram does not address:
the local aft sweep at the tip extends from 75 up to 100% of the blade span to minimize leading edge endwall gaps at the tip. (claim 6)
for each variable stator vane in the at least one annular row, the local aft sweep at the tip extends from 75 up to 100% of the blade span. (claim 10)

It is noted that the instant “75 up to 100% of the blade span” is considered to represent a range of locations along the span of the “airfoil” in a radially outward direction (see e.g. Applicant’s par. [0043]).

Lord discloses:
a gas turbine engine vane comprising a tip having an aft swept leading edge (see Figures 8a and 8d) that extends anywhere from 5% to 50% of the full vane span (note: this corresponds to the range of locations along the span of 50% of span up to 100% of span), wherein the specific span extension is selected based on a compromise between various parameters including noise reduction (see col.4:ll.38-51).



It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vane of the assembly of Lejars in view of Agram to make the aft sweep extend from 75% of span up to 100% of span, as disclosed by Lord, for the purpose of achieving a desired degree of noise reduction.

In reference to claim 12
Lejars in view of Agram, as combined in the rejection of claim 1, addresses:
A method for minimizing endwall leakage in a variable stator vane assembly, the method comprising:
providing a variable stator vane for the variable stator vane assembly having spaced apart inner (Agram - 28,29) and outer buttons (see annotated Lejars Figure 1 above) centered about a rotational axis (i.e., the center axis of Lejars compressor 1), the variable stator vane comprising an airfoil (Lejars - 2) including leading and trailing edges (see Lejars Figure 1), pressure and suction sides (inherent to Lejars blade 2, but not labeled), and a root (i.e., a radially inner end of Lejars airfoil 2) and a tip (i.e., a radially outer end of Lejars airfoil 2), the leading edge, at least a portion thereof which extends forward (as in Agram - see the rejection of claim 1) of the buttons, forming a locally swept tip (see annotated Lejars Figure 1 above) of the leading edge to minimize leading edge endwall gaps at the tip; and
disposing (see above rejection of claim 1) the variable stator vane between the spaced apart inner and outer buttons, the inner and outer buttons each having a button forward edge portion, the variable stator vane being disposed such that the button forward edge portion of the outer button is substantially vertically aligned (see the dotted-line in annotated Lejars Figure 1 above) with the locally swept leading edge at the tip.



the leading edge including a local aft sweep at the tip with a sweep offset of 15° or greater.

Lord discloses:
a gas turbine engine vane comprising a tip having an aft swept leading edge with an angle (B) of 10 degrees to 60 degrees, wherein the specific angle value is selected based on a compromise between various parameters including noise reduction (see col.4:ll.38-51).

Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art (see MPEP 2144.05).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vane of the method of Lejars in view of Agram to make the aft sweep angle to be 15° or greater, as disclosed by Lord, for the purpose of achieving a desired degree of noise reduction.

In reference to claim 13 (as far as it is clear and definite)
Lejars in view of Agram and Lord addresses:
The method of Claim 12, wherein the step of providing the variable stator vane  comprises providing the leading edge of the airfoil (Lejars - 2) with the local aft sweep at the tip of the airfoil in a shroud region (9 - Lejars Figure 1) of the compressor (see Lejars par. [0001]).

In reference to claim 14 (as far as it is clear and definite)
Lejars in view of Agram and Lord addresses:
The method of claim 12. 
	


wherein providing the variable stator vane for the variable stator vane assembly further comprises providing the local aft sweep at the tip from 75 up to 100% of the blade span to minimize the leading edge endwall gaps at the tip. 

It is noted that the instant “75 up to 100% of the blade span” is considered to represent a range of locations along the span of the “airfoil” in a radially outward direction (see e.g. Applicant’s par. [0043]).

Lord further discloses:
a gas turbine engine vane comprising a tip having an aft swept leading edge (see Figures 8a and 8d) that extends anywhere from 5% to 50% of the full vane span (note: this corresponds to the range of locations along the span of 50% of span up to 100% of span), wherein the specific span extension is selected based on a compromise between various parameters including noise reduction (see col.4:ll.38-51).

Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art (see MPEP 2144.05).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vane of the method of Lejars in view of Agram and Lord to make the aft sweep extend from 75% of span up to 100% of span, as further disclosed by Lord, for the purpose of achieving a desired degree of noise reduction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745